Title: From James Madison to Fulwar Skipwith (Abstract), 8 May 1805
From: Madison, James
To: Skipwith, Fulwar


8 May 1805, Department of State. “The late owners of the Schooner Eliza, Capn Spalding, which, with her cargo, was condemned in the year 1803, at St Domingo, during the administration of Genl Rochambeau, are desirous of obtaining redress, and of availing themselves of your Agency for that purpose. I have therefore to request that you will furnish them such aid in their solicitation as is usually given in similar cases.”
